        Case 3:19-cv-06204-LB Document 1 Filed 09/30/19 Page 1 of 9




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                           Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: American’s With Disabilities
       Andy Saberi, in individual and           Act; Unruh Civil Rights Act
14     representative capacity as trustee of
       the 2001 Andy Saberi and Zaida
15     Saberi Revocable Trust;
       Zaida Saberi, in individual and
16     representative capacity as trustee of
       the 2001 Andy Saberi and Zaida
17     Saberi Revocable Trust;
       Andy’s BP, Inc., a California
18     Corporation; and Does 1-10,

19               Defendants.

20
21         Plaintiff Scott Johnson complains of Andy Saberi, in individual and

22
     representative capacity as trustee of the 2001 Andy Saberi and Zaida Saberi

23   Revocable Trust; Zaida Saberi, in individual and representative capacity as

24   trustee of the 2001 Andy Saberi and Zaida Saberi Revocable Trust; Andy’s BP,

25
     Inc., a California Corporation; and Does 1-10 (“Defendants”), and alleges as

26   follows:

27
28


                                           1

     Complaint
        Case 3:19-cv-06204-LB Document 1 Filed 09/30/19 Page 2 of 9




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 3   level C-5 quadriplegic. He cannot walk and also has significant manual
 4   dexterity impairments. He uses a wheelchair for mobility and has a specially
 5   equipped van.
 6     2. Defendant Andy Saberi, in individual and representative capacity as
 7   trustee of the 2001 Andy Saberi and Zaida Saberi Revocable Trust, owned the
 8   real property located at or about 895 Woodside Rd., Redwood City, California,
 9   in July 2018.
10     3. Defendant Zaida Saberi, in individual and representative capacity as
11   trustee of the 2001 Andy Saberi and Zaida Saberi Revocable Trust, owned the
12   real property located at or about 895 Woodside Rd., Redwood City, California,
13   in July 2018.
14     4. Defendant Andy Saberi, in individual and representative capacity as
15   trustee of the 2001 Andy Saberi and Zaida Saberi Revocable Trust, owned the
16   real property located at or about 895 Woodside Rd., Redwood City, California,
17   in March 2019.
18     5. Defendant Zaida Saberi, in individual and representative capacity as
19   trustee of the 2001 Andy Saberi and Zaida Saberi Revocable Trust, owned the
20   real property located at or about 895 Woodside Rd., Redwood City, California,
21   in March 2019.
22     6. Defendant Andy Saberi, in individual and representative capacity as
23   trustee of the 2001 Andy Saberi and Zaida Saberi Revocable Trust, owned the
24   real property located at or about 895 Woodside Rd., Redwood City, California,
25   in April 2019.
26     7. Defendant Zaida Saberi, in individual and representative capacity as
27   trustee of the 2001 Andy Saberi and Zaida Saberi Revocable Trust, owned the
28   real property located at or about 895 Woodside Rd., Redwood City, California,


                                            2

     Complaint
        Case 3:19-cv-06204-LB Document 1 Filed 09/30/19 Page 3 of 9




 1   in April 2019.
 2     8. Defendant Andy Saberi, in individual and representative capacity as
 3   trustee of the 2001 Andy Saberi and Zaida Saberi Revocable Trust, owns the
 4   real property located at or about 895 Woodside Rd., Redwood City, California,
 5   currently.
 6     9. Defendant Zaida Saberi, in individual and representative capacity as
 7   trustee of the 2001 Andy Saberi and Zaida Saberi Revocable Trust, owns the
 8   real property located at or about 895 Woodside Rd., Redwood City, California,
 9   currently.
10     10. Defendant Andy’s BP, Inc. owned Woodside Gas and Shop located at or
11   about 895 Woodside Rd., Redwood City, California, in July 2018.
12     11. Defendant Andy’s BP, Inc. owned Woodside Gas and Shop located at or
13   about 895 Woodside Rd., Redwood City, California, in March 2019.
14     12. Defendant Andy’s BP, Inc. owned Woodside Gas and Shop located at or
15   about 895 Woodside Rd., Redwood City, California, in April 2019.
16     13. Defendant Andy’s BP, Inc. owns Woodside Gas and Shop (“Gas
17   Station”) located at or about 895 Woodside Rd., Redwood City, California,
18   currently.
19     14. Plaintiff does not know the true names of Defendants, their business
20   capacities, their ownership connection to the property and business, or their
21   relative responsibilities in causing the access violations herein complained of,
22   and alleges a joint venture and common enterprise by all such Defendants.
23   Plaintiff is informed and believes that each of the Defendants herein,
24   including Does 1 through 10, inclusive, is responsible in some capacity for the
25   events herein alleged, or is a necessary party for obtaining appropriate relief.
26   Plaintiff will seek leave to amend when the true names, capacities,
27   connections, and responsibilities of the Defendants and Does 1 through 10,
28   inclusive, are ascertained.


                                            3

     Complaint
        Case 3:19-cv-06204-LB Document 1 Filed 09/30/19 Page 4 of 9




 1     JURISDICTION & VENUE:
 2     15. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5     16. Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising from the same nucleus of operative facts and arising out of
 7   the same transactions, is also brought under California’s Unruh Civil Rights
 8   Act, which act expressly incorporates the Americans with Disabilities Act.
 9     17. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13     FACTUAL ALLEGATIONS:
14     18. Plaintiff went to the Gas Station in July 2018 (twice), March 2019 and
15   April 2019 with the intention to avail himself of its goods or services,
16   motivated in part to determine if the defendants comply with the disability
17   access laws.
18     19. The Gas Station is a facility open to the public, a place of public
19   accommodation, and a business establishment.
20     20. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
21   to provide accessible parking.
22     21. On information and belief the defendants currently fail to provide
23   accessible parking.
24     22. Additionally, on the dates of the plaintiff’s visits, the defendants failed
25   to provide accessible paths of travel inside the Gas Station store.
26     23. On information and belief the defendants currently fail to provide
27   accessible paths of travel inside the Gas Station store.
28     24. Plaintiff personally encountered these barriers.


                                               4

     Complaint
        Case 3:19-cv-06204-LB Document 1 Filed 09/30/19 Page 5 of 9




 1     25. By failing to provide accessible facilities, the defendants denied the
 2   plaintiff full and equal access.
 3     26. The lack of accessible facilities created difficulty and discomfort for the
 4   Plaintiff.
 5     27. The defendants have failed to maintain in working and useable
 6   conditions those features required to provide ready access to persons with
 7   disabilities.
 8     28. The barriers identified above are easily removed without much
 9   difficulty or expense. They are the types of barriers identified by the
10   Department of Justice as presumably readily achievable to remove and, in fact,
11   these barriers are readily achievable to remove. Moreover, there are numerous
12   alternative accommodations that could be made to provide a greater level of
13   access if complete removal were not achievable.
14     29. Plaintiff will return to the Gas Station to avail himself of its goods or
15   services and to determine compliance with the disability access laws once it is
16   represented to him that the Gas Station and its facilities are accessible.
17   Plaintiff is currently deterred from doing so because of his knowledge of the
18   existing barriers and his uncertainty about the existence of yet other barriers
19   on the site. If the barriers are not removed, the plaintiff will face unlawful and
20   discriminatory barriers again.
21     30. Given the obvious and blatant nature of the barriers and violations
22   alleged herein, the plaintiff alleges, on information and belief, that there are
23   other violations and barriers on the site that relate to his disability. Plaintiff will
24   amend the complaint, to provide proper notice regarding the scope of this
25   lawsuit, once he conducts a site inspection. However, please be on notice that
26   the plaintiff seeks to have all barriers related to his disability remedied. See
27   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
28   encounters one barrier at a site, he can sue to have all barriers that relate to his


                                               5

     Complaint
        Case 3:19-cv-06204-LB Document 1 Filed 09/30/19 Page 6 of 9




 1   disability removed regardless of whether he personally encountered them).
 2
 3   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 4   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 5   Defendants.) (42 U.S.C. section 12101, et seq.)
 6     31. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 7   again herein, the allegations contained in all prior paragraphs of this
 8   complaint.
 9     32. Under the ADA, it is an act of discrimination to fail to ensure that the
10   privileges, advantages, accommodations, facilities, goods and services of any
11   place of public accommodation is offered on a full and equal basis by anyone
12   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
13   § 12182(a). Discrimination is defined, inter alia, as follows:
14            a. A failure to make reasonable modifications in policies, practices,
15                or procedures, when such modifications are necessary to afford
16                goods,    services,    facilities,   privileges,    advantages,   or
17                accommodations to individuals with disabilities, unless the
18                accommodation would work a fundamental alteration of those
19                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
20            b. A failure to remove architectural barriers where such removal is
21                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
22                defined by reference to the ADA Standards.
23            c. A failure to make alterations in such a manner that, to the
24                maximum extent feasible, the altered portions of the facility are
25                readily accessible to and usable by individuals with disabilities,
26                including individuals who use wheelchairs or to ensure that, to the
27                maximum extent feasible, the path of travel to the altered area and
28                the bathrooms, telephones, and drinking fountains serving the


                                             6

     Complaint
        Case 3:19-cv-06204-LB Document 1 Filed 09/30/19 Page 7 of 9




 1                altered area, are readily accessible to and usable by individuals
 2                with disabilities. 42 U.S.C. § 12183(a)(2).
 3     33. When a business provides parking for its customers, it must provide
 4   accessible parking.
 5     34. Here, accessible parking has not been provided.
 6     35. When a business provides paths of travel, it must provide accessible
 7   paths of travel.
 8     36. Here, accessible paths of travel have not been provided.
 9     37. The Safe Harbor provisions of the 2010 Standards are not applicable
10   here because the conditions challenged in this lawsuit do not comply with the
11   1991 Standards.
12     38. A public accommodation must maintain in operable working condition
13   those features of its facilities and equipment that are required to be readily
14   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
15     39. Here, the failure to ensure that the accessible facilities were available
16   and ready to be used by the plaintiff is a violation of the law.
17
18   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
19   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
20   Code § 51-53.)
21     40. Plaintiff repleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
24   that persons with disabilities are entitled to full and equal accommodations,
25   advantages, facilities, privileges, or services in all business establishment of
26   every kind whatsoever within the jurisdiction of the State of California. Cal.
27   Civ. Code §51(b).
28     41. The Unruh Act provides that a violation of the ADA is a violation of the


                                             7

     Complaint
         Case 3:19-cv-06204-LB Document 1 Filed 09/30/19 Page 8 of 9




 1   Unruh Act. Cal. Civ. Code, § 51(f).
 2      42. Defendants’ acts and omissions, as herein alleged, have violated the
 3   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 4   rights to full and equal use of the accommodations, advantages, facilities,
 5   privileges, or services offered.
 6      43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 7   discomfort or embarrassment for the plaintiff, the defendants are also each
 8   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 9   (c).)
10      44. Although the plaintiff was markedly frustrated by facing discriminatory
11   barriers, even manifesting itself with minor and fleeting physical symptoms,
12   the plaintiff does not value this very modest physical personal injury greater
13   than the amount of the statutory damages.
14
15             PRAYER:
16             Wherefore, Plaintiff prays that this Court award damages and provide
17   relief as follows:
18           1. For injunctive relief, compelling Defendants to comply with the
19   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
20   plaintiff is not invoking section 55 of the California Civil Code and is not
21   seeking injunctive relief under the Disabled Persons Act at all.
22           2. Damages under the Unruh Civil Rights Act, which provides for actual
23   damages and a statutory minimum of $4,000 for each offense.
24
25
26
27
28


                                              8

     Complaint
        Case 3:19-cv-06204-LB Document 1 Filed 09/30/19 Page 9 of 9




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
 4   Dated: September 27, 2019       CENTER FOR DISABILITY ACCESS
 5
                                     By:
 6
 7                                   ____________________________________

 8                                          Amanda Seabock, Esq.
                                            Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           9

     Complaint
